 EXHIBIT 10.8

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of
_______________, 2016, by and among CÜR Media, Inc., a Delaware corporation (the
“Borrower”), each subsidiary of the Borrower listed on the signature pages
hereof (together with the Borrower, each a “Grantor”), and the secured parties
listed on the signature pages hereof.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
even date herewith (as such may be amended, restated, supplemented, or otherwise
modified from time to time, including all schedules thereto, collectively, the
“Purchase Agreement”), by and among the Borrower and each secured party set
forth as a Buyer on the signature page(s) affixed thereto (each, a “Buyer” or
“Secured Party”), the Borrower has agreed to sell, and each of the Buyers has
agreed to purchase, severally and not jointly, the Notes;

 

WHEREAS, each Grantor other than the Borrower is a direct or indirect
wholly-owned Subsidiary of the Borrower and will receive direct and substantial
benefits from the purchase by each of the Secured Parties of the Notes; and

 

WHEREAS, it is a condition precedent to the Buyers purchasing the Notes that the
Borrower and each other Grantor have granted a first priority security interest
in and to the Collateral to the Secured Parties, pari passu with the holders of
Earlier 2016 Notes, to secure all of the Borrower’s obligations under the
Purchase Agreement and the Notes, on the terms and conditions set forth in this
Agreement; and

 

NOW, THEREFORE, for and in consideration of the Purchase Agreement and the
Notes, the other premises and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, the parties covenant and agree as follows:

 

1. Definitions.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. In addition to the words and terms
defined elsewhere in this Agreement, the following words and terms shall have
the following meanings, unless the context otherwise clearly requires:

 

“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of each Grantor, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.

 

“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by each Grantor, whenever
acquired, which evidence both a monetary obligation and a security interest in
or a lease of specific goods.

 

“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.

 



  1

   



 

“Collateral” shall mean (i) all tangible and intangible assets of each Grantor,
including, without limitation, collectively the Accounts, Chattel Paper, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Intellectual Property, Inventory and Investment Property of each Grantor, and
(ii) Proceeds of each of them.

 

“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.

 

“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by each Grantor,
whenever acquired.

 

“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, used or brought for use primarily in the business or for
the benefit of each Grantor, and not included in Inventory of each Grantor,
together with all attachments, accessories and parts used or intended to be used
with any of those goods or Fixtures, whether now or in the future installed
therein or thereon or affixed thereto, as well as all substitutes and
replacements thereof in whole or in part.

 

“Event of Default” shall mean (i) any of the Events of Default described in the
Notes or (ii) any default by a Grantor in the performance of its obligations
under this Agreement.

 

“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.

 

“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which each Grantor, now or
in the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of each Grantor, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, Intellectual Property, contracts, licenses,
license agreements, tax and any other types of refunds, returned and unearned
insurance premiums, rights and claims under insurance policies, and computer
information, software, records and data, and oil, gas, or other minerals before
extraction now owned or acquired after the date of this Agreement by each
Grantor.

 

“Holder” means each Buyer and any person to whom a Buyer assigns all or any
portion of a Note in accordance with the terms thereof. The Holder or Holders
owning a majority of the principal amount of the Notes (the “Majority Holders”)
are authorized to act on behalf of all of the Holders.

 



  2

   



 

“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by each Grantor.

 

“Intellectual Property” shall mean, all intellectual property of the Grantors
including, without limitation all copyrights, trademarks, service marks, trade
names, trade secrets, patents, all documented and undocumented research, ideas,
data, theories, conclusions, reports, drawings, designs, blueprints, schematics,
exhibits, models, prototypes, source code, object code, flow charts, manuals,
processes, specifications, formulae, product configurations, notes, inventions
(whether or not patentable and whether or not reduced to practice) and any other
information of any kind developed, in development or maintained by the Grantors.

 

“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by each Grantor, whenever acquired
and wherever located, held for sale or lease or furnished or to be furnished
under contracts of service, and all raw materials, work in process and materials
owned by each Grantor, and used or consumed in each Grantor’s business, whenever
acquired and wherever located.

 

“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.

 

“Loan Documents” shall mean collectively, this Agreement, the Notes, the
Purchase Agreement, and all other agreements, documents and instruments executed
and delivered in connection therewith, as each may be amended, restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the terms thereof.

 

“Permitted Liens” shall mean all (i) all existing liens on the assets of a
Grantor which have been disclosed to the Buyers by the Company on a Schedule I
attached hereto, and (ii) all purchase money security interests hereinafter
incurred by a Grantor in the ordinary course of business.

 

“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.

 

Capitalized terms not otherwise defined in this Agreement or the Purchase
Agreement shall have the meanings attributed to such terms in the Code.

 

2. Security Interest.

 

(a) As security for the full and timely payment of the Notes in accordance with
the terms of the Purchase Agreement and the performance of the obligations of
the Borrower under the Purchase Agreement, the Notes and the other Transaction
Documents, each Grantor agrees that the Holders shall have, and each Grantor
hereby grants and conveys to and creates in favor of the Holders, a first
priority security interest under the Code in and to its Collateral, pari passu
with the holders of Earlier 2016 Notes, regardless of where located. The
security interest granted to the Holders in this Agreement shall be a senior
security interest, prior and superior to the rights of all third parties
existing on or arising after the date of this Agreement, pari passu with the
holders of Earlier 2016 Notes, subject to the Permitted Liens.

 



  3

   



 

(b) All of the Equipment, Inventory and Goods owned by each Grantor is located
in the states as specified on Schedule I attached hereto (except to the extent
any such Equipment, Inventory or Goods is in transit or located at such
Grantor’s job site in the ordinary course of business). Except as disclosed on
Schedule I, no material Collateral is in the possession of any bailee,
warehousemen, processor or consignee. Schedule I discloses such Borrower name as
of the date hereof as it appears in official filings in the state or province,
as applicable, of its incorporation, formation or organization, the type of
entity of Borrower (including corporation, partnership, limited partnership or
limited liability company), the organizational identification number issued by
Borrower’s state of incorporation, formation or organization (or a statement
that no such number has been issued), and the chief place of business, chief
executive officer and the office where Borrower keeps its books and records.
Each Grantor has only one state or province, as applicable, of incorporation,
formation or organization except as disclosed on Schedule I attached hereto.
Each Grantor does not do business and have not done business during the past
five (5) years under any trade name or fictitious business name except as
disclosed on Schedule I attached hereto.

 

3. Provisions Applicable to the Collateral.

 

The parties agree that the following provisions shall be applicable to the
Collateral:

 

(a) Each Grantor covenants and agrees that at all times during the term of this
Agreement it shall keep accurate and complete books and records concerning the
Collateral that is now owned by the Grantor.

 

(b) The Holders or their representatives shall have the right, upon reasonable
prior written notice to a Grantor and during the regular business hours of the
Grantor, to examine and inspect the Collateral and to review the books and
records of the Grantor concerning the Collateral that is now owned or acquired
after the date of this Agreement by the Grantor and to copy the same and make
excerpts therefrom; provided, however, that from and after the occurrence of an
Event of Default, the rights of inspection and entry shall be subject to the
requirements of the Code.

 

(c) Each Grantor shall at all times during the term of this Agreement keep the
Equipment, Inventory and Fixtures that are now owned by each Grantor in the
states set forth on Schedule I or, upon written notice to the Holders, at such
other locations for which the Holders have filed financing statements, and in no
other states without ten (10) days’ prior written notice to the Holders, except
that each Grantor shall have the right until one or more Events of Default shall
occur to sell, move or otherwise dispose of Inventory and other Collateral in
the ordinary course of business.

 

(d) Each Grantor shall not move the location of its principal executive offices
without prior written notification to the Holders.

 

(e) Without the prior written consent of the Holders, each Grantor shall not
sell, lease or otherwise dispose of any Equipment or Fixtures, except in the
ordinary course of their business.

 

(f) Promptly upon request of the Majority Holders from time to time, each
Grantor shall furnish the Holders with such information and documents regarding
the Collateral and each Grantor’s financial condition, business, assets or
liabilities, at such times and in such form and detail as the Holders may
reasonably request.

 



  4

   



 

(g) During the term of this Agreement, each Grantor shall deliver to the
Majority Holders, upon their reasonable, written request from time to time,
without limitation,

 

(i) all invoices and customer statements rendered to account debtors, documents,
contracts, chattel paper, instruments and other writings pertaining to each
Grantor’s contracts or the performance of each Grantor’s contracts,

 

(ii) evidence of each Grantor’s accounts and statements showing the aging,
identification, reconciliation and collection thereof, and

 

(iii) reports as to each Grantor’s inventory and sales, shipment, damage or loss
thereof, all of the foregoing to be certified by authorized officers or other
employees of each Grantor, and Borrower shall take all necessary action during
the term of this Agreement to perfect any and all security interests in favor of
each Grantor and to assign to Holders all such security interests in favor of
each Grantor.

 

(h) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Holders under this Agreement, each Grantor shall have
the right until one or more Events of Default shall occur, at its own cost and
expense, to collect the Accounts and the Chattel Paper and to enforce their
contract rights.

 

(i) Subject to the terms of the Earlier 2016 Notes, and the Permitted Liens,
after the occurrence of an Event of Default, the Majority Holders shall have the
right, in their sole discretion, to give notice of the Holders’ security
interest to account debtors obligated to each Grantor and to take over and
direct collection of the Accounts and the Chattel Paper, to notify such account
debtors to make payment directly to the Holders and to enforce payment of the
Accounts and the Chattel Paper and to enforce each Grantor’s contract rights. It
is understood and agreed by each Grantor that the Majority Holders shall have no
liability whatsoever under this subsection (i) except for their own gross
negligence or willful misconduct.

 

(j) At all times during the term of this Agreement, each Grantor shall promptly
deliver to the Holders, upon the written request of the Majority Holders, all
existing leases, and all other leases entered into by each Grantor from time to
time, covering any material Equipment or Inventory (the “Leased Inventory”)
which is leased to third parties.

 

(k) Each Grantor shall not change its name, entity status, federal taxpayer
identification number, or provincial organizational or registration number, or
the state under which it is organized without the prior written consent of the
Majority Holders, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

(l) Each Grantor shall not close any of its Deposit Accounts or open any new or
additional Deposit Accounts without first giving the Holders at least ten (10)
days’ prior written notice thereof; however, the Majority Holders have the power
to waive a portion of the notice period if such waiver does not harm Holders’
security position.

 

(m) Subject to restrictions applicable to the Earlier 2016 Notes and the
Permitted Liens, each Grantor shall cooperate with the Majority Holders, at each
Grantor’s reasonable expense, in perfecting Holders’ security interest in any of
the Collateral. Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that the
Majority Holders may reasonably request, in order to perfect and protect the
security interests granted or purported to be granted hereby or to enable the
Holders to exercise and enforce their rights and remedies hereunder with respect
to any of the Collateral.

 

(n) Subject to restrictions applicable to the Earlier 2016 Notes and the
Permitted Liens, the Majority Holders may file any necessary financing
statements and other documents they deem reasonably necessary in order to
perfect the Holders’ security interest without either Grantor’s signature. Each
Grantor grants to the Majority Holders a power of attorney for the sole purpose
of executing any documents on behalf of each Grantor which the Majority Holders
deem reasonably necessary to perfect Holders’ security interest. Such power,
coupled with an interest, is irrevocable.

 



  5

   



 

4. Actions with Respect to Accounts.

 

Each Grantor irrevocably makes, constitutes and appoints the Majority Holders
its true and lawful attorney-in-fact with power to sign its name and to take any
of the following actions after the occurrence and prior to the cure of an Event
of Default, at any time without notice to either Grantor and at each Grantor’s
reasonable expense, subject to the terms of the Earlier 2016 Notes and the
Permitted Liens:

 

(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;

 

(b) Notify all account debtors that the Accounts have been assigned to the
Holders and that the Holders have a security interest in the Accounts;

 

(c) Direct all account debtors to make payment of all Accounts directly to the
Holders;

 

(d) Take control in any reasonable manner of any cash or non-cash items of
payment or proceeds of Accounts;

 

(e) Receive, open and respond to all mail addressed to each Grantor;

 

(f) Take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to Accounts;

 

(g) Enforce payment of and collect any Accounts, by legal proceedings or
otherwise, and for such purpose the Holders may:

 

(i) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Holders;

 

(ii) Receive and collect all monies due or to become due to each Grantor
pursuant to the Accounts;

 

(iii) Exercise all of each Grantor’s rights and remedies with respect to the
collection of Accounts;

 

(iv) Settle, adjust, compromise, extend, renew, discharge or release Accounts in
a commercially reasonable manner;

 

(v) Sell or assign Accounts on such reasonable terms, for such reasonable
amounts and at such reasonable times as the Holders reasonably deem advisable;

 

(vi) Prepare, file and sign each Grantor’s name or names on any Proof of Claim
or similar documents in any proceeding filed under federal or state bankruptcy,
insolvency, reorganization or other similar law as to any account debtor;

 

(vii) Prepare, file and sign each Grantor’s name or names on any notice of lien,
claim of mechanic’s lien, assignment or satisfaction of lien or mechanic’s lien
or similar document in connection with the Collateral;

 

(viii) Endorse the name of each Grantor upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading or similar documents or
agreements relating to Accounts or goods pertaining to Accounts or upon any
checks or other media of payment or evidence of a security interest that may
come into the Holders’ possession;

 

(ix) Sign the name or names of each Grantor to verifications of Accounts and
notices of Accounts sent by account debtors to each Grantor; or

 

(x) Take all other actions that the Holders reasonably deem to be necessary or
desirable to protect each Grantor’s interest in the Accounts.

 



  6

   



 

(h) Negotiate and endorse any Document in favor of the Holders or their
designees, covering Inventory which constitutes Collateral, and related
documents for the purpose of carrying out the provisions of this Agreement and
taking any action and executing in the name(s) of Borrower any instrument which
the Majority Holders may reasonably deem necessary or advisable to accomplish
the purpose hereof. Without limiting the generality of the foregoing, the
Majority Holders shall have the right and power to receive, endorse and collect
checks and other orders for the payment of money made payable to each Grantor
representing any payment or reimbursement made under, pursuant to or with
respect to, the Collateral or any part thereof and to give full discharge to the
same. Each Grantor does hereby ratify and approve all acts of said attorney and
agrees that said attorney shall not be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law, except for
said attorney’s own gross negligence or willful misconduct. This power, being
coupled with an interest, is irrevocable until the Notes are paid in full (at
which time this power shall terminate in full) and each Grantor shall have
performed all of its obligations under this Agreement. Each Grantor further
agrees to use its reasonable efforts to assist the Majority Holders in the
collection and enforcement of the Accounts and will not hinder, delay or impede
the Majority Holders in any manner in their collection and enforcement of the
Accounts.

 

5. Preservation and Protection of Security Interest.

 

Each Grantor represents and warrants that it has, and covenants and agrees that
at all times during the term of this Agreement, it will have, good and
marketable title to the Collateral now owned by it free and clear of all
mortgages, pledges, liens, security interests, charges or other encumbrances,
except for the Earlier 2016 Notes and the Permitted Liens and those junior in
right of payment and enforcement to that of the Holders or in favor of the
Holders, and shall defend the Collateral against the claims and demands of all
persons, firms and entities whomsoever. Assuming the Majority Holders have taken
all required action to perfect a security interest in the Collateral as provided
by the Code, each Grantor represents and warrants that as of the date of this
Agreement the Holders have, and that all times in the future the Holders will
have, a first priority perfected security interest in the Collateral, prior and
superior to the rights of all third parties in the Collateral existing on the
date of this Agreement or arising after the date of this Agreement, pari passu
with the holders of Earlier 2016 Notes subject to the Permitted Liens. Except as
permitted by this Agreement, each Grantor covenants and agrees that it shall
not, without the prior written consent of the Majority Holders (i) borrow
against the Collateral or any portion of the Collateral from any other person,
firm or entity, except for borrowings which are subordinate to the rights of the
Holders, excluding the Earlier 2016 Note Offering, (ii) grant or create or
permit to attach or exist any mortgage, pledge, lien, charge or other
encumbrance, or security interest on, of or in any of the Collateral or any
portion of the Collateral except those in favor of the Holders, holders of
Earlier 2016 Notes or the Permitted Liens, (iii) permit any levy or attachment
to be made against the Collateral or any portion of the Collateral, except those
subject to the Earlier 2016 Notes or the Permitted Liens, or (iv) permit any
financing statements to be on file with respect to any of the Collateral, except
financing statements in favor of the Holders, holders of Earlier 2016 Notes or
those with respect to the Permitted Liens. Each Grantor shall faithfully
preserve and protect the Holders’ security interest in the Collateral and shall,
at its own reasonable cost and expense, cause, or assist the Majority Holders to
cause that security interest to be perfected and continue perfected so long as
the Notes or any portion of the Notes are outstanding, unpaid or executory. For
purposes of the perfection of the Holders’ security interest in the Collateral
in accordance with the requirements of this Agreement, each Grantor shall from
time to time at the request of the Holders file or record, or cause to be filed
or recorded, such instruments, documents and notices, including assignments,
financing statements and continuation statements, as the Majority Holders may
reasonably deem necessary or advisable from time to time in order to perfect and
continue perfected such security interest. Each Grantor shall do all such other
acts and things and shall execute and deliver all such other instruments and
documents, including further security agreements, pledges, endorsements,
assignments and notices, as the Majority Holders in their discretion may
reasonably deem necessary or advisable from time to time in order to perfect and
preserve the priority of such security interest as a first lien security
interest in the Collateral prior to the rights of all third persons, firms and
entities, pari passu with the holders of Earlier 2016 Notes and subject to the
Permitted Liens and except as may be otherwise provided in this Agreement. Each
Grantor agrees that a carbon, photographic or other reproduction of this
Agreement or a financing statement is sufficient as a financing statement and
may be filed instead of the original.

 



  7

   



 

6. Insurance.

 

Risk of loss of, damage to or destruction of the Equipment, Inventory and
Fixtures is on each Grantor. Each Grantor shall insure the Equipment, Inventory
and Fixtures against such risks and casualties and in such amounts and with such
insurance companies as is ordinarily carried by corporations or other entities
engaged in the same or similar businesses and similarly situated or as otherwise
reasonably required by the Majority Holders in their sole discretion. In the
event of loss of, damage to or destruction of the Equipment, Inventory or
Fixtures during the term of this Agreement, each Grantor shall promptly notify
the Majority Holders of such loss, damage or destruction. At the reasonable
request of the Majority Holders, each Grantor’s policies of insurance shall
contain loss payable clauses in favor of each Grantor and the Holders as their
respective interests may appear and shall contain provision for notification of
the Holders thirty (30) days prior to the termination of such policy. At the
request of the Majority Holders, copies of all such policies, or certificates
evidencing the same, shall be deposited with the Holders. If any Grantor fails
to effect and keep in full force and effect such insurance or fail to pay the
premiums when due, the Majority Holders may (but shall not be obligated to) do
so for the account of such Grantor and add the cost thereof to the Notes. The
Majority Holders are irrevocably appointed attorney-in-fact of each Grantor to
endorse any draft or check which may be payable to each Grantor in order to
collect the proceeds of such insurance. Unless an Event of Default has occurred
and is continuing, the Holders will turn over to each Grantor the proceeds of
any such insurance collected by the Holder on the condition that each Grantor
apply such proceeds either (i) to the repair of damaged Equipment, Inventory or
Fixtures, or (ii) to the replacement of destroyed Equipment, Inventory or
Fixtures with Equipment, Inventory or Fixtures of the same or similar type and
function and of at least equivalent value (in the sole judgment of the Majority
Holders), provided such replacement Equipment, Fixtures or Inventory is made
subject to the security interest created by this Agreement and constitutes a
first lien security interest in the Equipment, Inventory and Fixtures subject
only to Permitted Liens and other security interests permitted under this
Agreement, including under the Earlier 2016 Notes, and is perfected by the
filing of financing statements in the appropriate public offices and the taking
of such other action as may be necessary or desirable in order to perfect and
continue perfected such security interest. Any balance of insurance proceeds
remaining in the possession of the Holders after payment in full of the Notes
shall be paid over to the applicable Grantor or its order.

 

7. Maintenance and Repair.

 

Each Grantor shall maintain the Equipment, Inventory and Fixtures, and every
portion thereof, in good condition, repair and working order, reasonable wear
and tear alone excepted, and shall pay and discharge all taxes, levies and other
impositions assessed or levied thereon as well as the cost of repairs to or
maintenance of the same. If any Grantor fails to do so, the Holders may (but
shall not be obligated to) pay the cost of such repairs or maintenance and such
taxes, levies or impositions for the account of such Grantor and add the amount
of such payments to the principal of the Notes.

 

8. Preservation of Rights against Third Parties; Preservation of Collateral in
Holders’ Possession.

 

Until such time as the Holders exercise their right to effect direct collection
of the Accounts and the Chattel Paper and to effect the enforcement of each
Grantor’s contract rights, each Grantor assumes full responsibility for taking
any and all commercially reasonable steps to preserve rights in respect of the
Accounts and the Chattel Paper and their contracts against prior parties. The
Holders shall be deemed to have exercised reasonable care in the custody and
preservation of such of the Collateral as may come into its possession from time
to time if the Holders take such action for that purpose as the relevant Grantor
shall request in writing, provided that such requested action shall not, in the
judgment of the Holders, impair the Holders’ security interest in the Collateral
or its right in, or the value of, the Collateral, and provided further that the
Holders receive such written request in sufficient time to permit the Holders to
take the requested action.

 



  8

   



 

9. Events of Default and Remedies.

 

(a) If any one or more of the Events of Default shall occur or shall exist, the
Majority Holders may then or at any time thereafter, so long as such default
shall continue, foreclose the lien or security interest in the Collateral in any
way permitted by law, or upon twenty (20) days’ prior written notice to the
relevant Grantor, sell any or all Collateral at private sale at any time or
place in one or more sales, at such price or prices and upon such terms, either
for cash or on credit, as the Majority Holders, in their sole discretion, may
elect, or sell any or all Collateral at public auction, either for cash or on
credit, as the Majority Holders, in their sole discretion, may elect, and at any
such sale, the Majority Holders, on behalf of the Holders, may bid for and
become the Buyer of any or all such Collateral. Pending any such action the
Majority Holders may liquidate the Collateral.

 

(b) If any one or more of the Events of Default shall occur or shall exist, the
Majority Holders may then, or at any time thereafter, so long as such default
shall continue, grant extensions to, or adjust claims of, or make compromises or
settlements with, debtors, guarantors or any other parties with respect to
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of any Grantor, without affecting each Grantor’s
liability under this Agreement or the Notes. Each Grantor waives notice of
acceptance, of nonpayment, protest or notice of protest of any Accounts or
Chattel Paper, any of its contract rights or Collateral and any other notices to
which each Grantor may be entitled.

 

(c) If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any such event, the Majority Holders shall have such
additional rights and remedies in respect of the Collateral or any portion
thereof as are provided by the Code and such other rights and remedies in
respect thereof which they may have at law or in equity or under this Agreement,
including without limitation the right to enter any premises where Equipment,
Inventory and/or Fixtures are located and take possession and control thereof
without demand or notice and without prior judicial hearing or legal
proceedings, which each Grantor expressly waives.

 

(d) The Majority Holders shall apply the Proceeds of any sale or liquidation of
the Collateral, and, subject to Section 5 hereof, any Proceeds received by the
Majority Holders from insurance, first to the payment of the reasonable costs
and expenses incurred by the Majority Holders in connection with such sale or
collection, including without limitation reasonable attorneys’ fees and legal
expenses; second to the payment of the Notes, pro rata, whether on account of
principal or interest or otherwise as the Majority Holders, in their sole
discretion, may elect, and then to pay the balance, if any, to the relevant
Grantor or as otherwise required by law. If such Proceeds are insufficient to
pay the amounts required by law, the Grantors shall be liable for any
deficiency.

 

(e) Upon the occurrence of any Event of Default, each Grantor shall promptly
upon written demand by the Majority Holders assemble the Equipment, Inventory
and Fixtures and make them available to the Holders at a place or places to be
designated by the Majority Holders. The rights of the Majority Holders under
this paragraph to have the Equipment, Inventory and Fixtures assembled and made
available to them is of the essence of this Agreement and the Majority Holders
may, at their election, enforce such right by an action in equity for injunctive
relief or specific performance, without the requirement of a bond.

 

10. Defeasance.

 

Notwithstanding anything to the contrary contained in this Agreement, upon the
earlier of (i) payment and performance in full of the Notes or (ii) the
conversion of the Notes, this Agreement shall terminate and be of no further
force and effect and the Holders shall thereupon terminate their security
interest in the Collateral. Until such time, however, this Agreement shall be
binding upon and inure to the benefit of the parties, their successors and
assigns, provided that, without the prior written consent of the Majority
Holders, no Grantor may assign this Agreement or any of its rights under this
Agreement or delegate any of its duties or obligations under this Agreement and
any such attempted assignment or delegation shall be null and void. This
Agreement is not intended and shall not be construed to obligate the Holders to
take any action whatsoever with respect to the Collateral or to incur expenses
or perform or discharge any obligation, duty or disability of any Grantor.

 



  9

   



 

11. Miscellaneous.

 

(a) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.

 

(b) No failure or delay on the part of the Holders in exercising any right,
remedy, power or privilege under this Agreement and the Notes shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the Holders
under this Agreement, the Notes or any of the other Loan Documents; nor shall
any single or partial exercise of any such right, remedy, power or privilege
preclude any other right, remedy, power or privilege or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges of the Holders under this Agreement, the Notes
and the other Loan Documents are cumulative and not exclusive of any rights or
remedies which they may otherwise have.

 

(c) Unless otherwise provided herein, all demands, notices, consents, service of
process, requests and other communications hereunder shall be in writing and
shall be delivered in person or by overnight courier service, or mailed by
certified mail, return receipt requested, addressed:

 

If to Borrower or any other Grantor: At the address for the Borrower set forth
in the Purchase Agreement.

 

If to the Holder: At the address for such Holder set forth in the Holder’s
signature page to the Purchase Agreement or the address otherwise communicated
by such Holder to the Borrower in writing for such notice purposes.

 

Any such notice shall be effective when delivered, if delivered by hand
delivery, overnight courier service, or U.S. Mail return receipt requested.

 

(d) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.

 

(e) Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code.

 

(f) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Holders’ security interest in the Collateral,
and the rights, duties and obligations of the Holders and each Grantor with
respect to the Collateral. This Agreement shall be deemed to be a contract under
the laws of the State of Conneticut and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the laws of that State. EACH GRANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

[Signature Page Follows]

 

  10

   



 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement.

 



GRANTORS:

CÜR MEDIA, INC., a Delaware corporation

 

By: ___________________________

Name:  Kelly Sardo

Title:  Chief Financial Officer

 

 

CUR MEDIA, LLC,

a Connecticut limited liability company

 

By: ___________________________

Name:  

Title:  



 

[SECURED PARTIES SIGN BY EXECUTING OMNIBUS SIGNATURE PAGE TO THE PURCHASE
AGREEMENT]

 



  11

   



 

Schedule I

 

1.      State(s)/Jurisdictions in which Collateral is located:

 

Delaware

Connecticut

 

2.      Grantor Information:

 



Grantors

 

CÜR Media, Inc.

a Delaware corporation

Organizational I.D. Number:

 

Executive Offices Address:

 

2217 New London Turnpike

South Glastonbury, CT 06073

Chief Financial Officer: Kelly Sardo

 

Doing business in Connecticut under the d/b/a CÜR Music, Inc.

CÜR Media, LLC,

a Connecticut limited liability company

Organizational I.D. Number:

 

Executive Offices Address:

 

2217 New London Turnpike

South Glastonbury, CT 06073



 

3. Permitted Liens

 

(a) Lien by Connecticut Department of Economic and Community Development

 

(b) Lien created by the Earlier 2016 Notes

 

 



12



 